PER CURIAM.
 Petitioner has filed a petition for issuance of a writ of certiorari to review an interlocutory order in a common law action refusing to require the respondent, Joseph Amdur [defendant in the trial court] to answer certain oral interrogatories. This petition is addressed to the discretion of this court [see: Easley v. The Garden Sanctuary, Inc., Fla.App.1960, 120 So.2d 59, 78 A.L.R.2d 1199; Flagler Federal Savings and Loan Ass’n. v. Whiting, Fla.App.1963, 148 So.2d 555] and, following a review of it and the supporting brief and transcript, the court declines to entertain the petition and dismisses same, without prejudice to the petitioner [upon appropriate final appellate proceedings] seeking a review of the order here under consideration.
It is so ordered.